The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 12/15/2021 amendment(s) /response(s) in the Application 16/842,457 by Nainar et al. for “TRAFFIC MANAGEMENT FOR SMART NETWORK INTERFACE CARDS”, filed on 04/07/2020.  The amendment/response has been entered.

Response to Amendment
Per the 12/15/2021 Amendment:  
Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are amended. 
Claims 1-20 are pending.

In view of the 12/15/2021 claim amendments, i.e., “wherein the load distribution policies to the one or more upstream devices further comprise an indication for forwarding traffic over a link to at least network interface card (NIC) not configured for service offloading.” (as recited in independent claims 1, 8 and 15) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 12/15/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the load distribution policies to the one or more upstream devices further comprise an indication for forwarding traffic over a link to at least network interface card (NIC) not configured for service offloading.” (as recited in independent claims 1, 8 and 15), have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, Guim Bernat et al. (US20200167205A1) teaches A method comprising: obtaining telemetry information pertaining to one or more smart network interface cards (sNICs) configured for communication between a host device and one or more upstream devices in a software-defined network, (GUIM, Fig. 4, step 406, paragraphs 136-137, teach collecting telemetry data from one or more orchestration interfaces (i.e. smart network interface cards) configured for communication between an edge device hosting services and single or multiple computing devices (i.e. host device and one or more upstream devices) in a network comprising hardware resources,  
the telemetry information indicating at least service offloading capabilities of the one or more sNICs; (GUIM, paragraph 49, teach the telemetry information indicating computational resources to be offloaded from the orchestration interfaces.)

Wolcott et al. (US20200112903A1) teaches obtaining network topology information pertaining to at least the host device, the one or more sNICs and the one or more upstream devices; (WOLCOTT, Fig. 5, step 510, paragraph 29, teach determining network topology associated with one or more connected devices and adjacent neighbor devices (e.g. one or more sNICs and upstream devices).)
determining load distribution policies for the one or more sNICs based on the network topology information and the telemetry information; (WOLCOTT, Fig. 5, step 520, paragraphs 30-32, teach determining a handoff parameter (i.e. load distribution policy) based on the network topology and telemetry information.)
and providing the load distribution policies to the one or more upstream devices, (WOLCOTT, Fig. 5, step 530, paragraphs 33-34, teach performing the handoff between specified devices (i.e. providing the load distribution policies to the upstream devices).) 

	Chang et al. (US20180109471A1) is directed towards packet processing offload support capabilities configured to support packet processing offload by including a virtualization switch and a packet processing offload agent which may be configured to cooperate to transparently offload at least a portion of the packet processing functions of the end host from the hypervisor of the end host to an smart interface card (sNIC) of the end host while keeping the existing management plane and control plane interfaces of the datacenter unmodified (Abstract). More particularly, Fig. 5, step 510, paragraph 79, teach instantiating an agent on an element of a host device to offload processing. 

Powley et al. (US20200210370A1) is directed towards a processor that includes a hardware accelerator having a plurality of processing elements coupled to form a plurality of logical rows of a multidimensional processing array and a plurality of logical columns of the multidimensional processing array (Abstract). More particularly, Fig. 10, paragraph 73, step 1006, teach switching a switch of the processing element of the plurality of processing elements to selectively source, from either of an output for the first dataset from an upstream processing element of the plurality of processing elements or a boundary condition value for the second dataset stored in the processing element, based on the switch control value provided to the processing element.

Shah et al. (US20160232019A1) is directed towards performing flow processing functions on traffic for physical functions effectively offloading performance of some flow processing from the host processor (Abstract). More particularly, Fig. 8, paragraph 67, step 814, teach offloading to provide a function to a virtual entity. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the load distribution policies to the one or more upstream devices further comprise an indication for forwarding traffic over a link to at least network interface card (NIC) not configured for service offloading.”, as recited in independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412